Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

DETAILED ACTION
Responsive to amendments dated 4/21/2020.

Information Disclosure Statement
The information disclosure statements, submitted on 4/21/2020, 4/28/2020, 7/8/2020, 10/7/2020, 12/26/2020, 12/27/2020 and 3/3/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  Accordingly, the information disclosure statement is being considered by the examiner except for those references that have been lined through.  The Office notes that the lined through reference (in IDS dated 3/3/2021) appears to have a typographical error and perhaps should refer to the Toner document US PGP 2017/0225166 rather than 2017/0255166 which is drawn to an unrelated invention and inventor.  

Priority
This application, 14/774268 filed 9/10/2015 is a national stage of PCT/US2014/029866 filed3/14/2014 which claims benefit of provisional applications 61/800222, 61/939044 and 61/939070 filed 3/15/2013, 2/12/2014 and 3/14/2014, respectively. 

Status of Claims


Rejections withdrawn
Claims 215-217, 219, 220, 222 and 223 had been rejected under 35 USC 102.  Applicant’s cancelation of these claims has rendered the rejection moot.  Claims 215, 217 and 223 had been rejected under 35 USC 112.  Cancelation of these claims has rendered this rejection moot as well.  However, the newly filed claims are subject to a new grounds of rejection.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

The claim limitation “an array of obstacles disposed within the channel and configured to deflect leukocytes or stem cells in a sample comprising the leukocytes or stem cells through a series of parallel flow streams toward a product outlet when the leukocytes or stem cells are introduced into the channel through a sample inlet and flow from the inlets to the outlets" (claim 224 lines 7-11) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function of "deflect leukocytes or stem cells in a sample comprising the leukocytes or stem cells through a series of parallel flow streams toward a product outlet when the leukocytes or stem cells are introduced into the channel through a sample inlet and flow from the inlets to the outlets".  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The Office notes that the limitations of a device is configured to flow a plurality of flow streams from the plurality of inlets to the plurality of outlets, said flow streams flowing parallel to each other (claim 224 lines 4-6) is not interpreted under 35 USC 112(f) because sufficient structure (ie a microfluidic device comprising (a) a channel extending from a plurality of inlets to a plurality of outlets, wherein the channel is bounded by a first boundary wall and a second boundary wall opposite from the first boundary wall) is recited to perform the intended function.  

Rejections withdrawn
Applicant cancelation of claims has rendered the rejections of claims 215-217, 219, 220-223 moot.  Accordingly, these rejections under 35 USC 112, 35 UC 102 and 35 USC 103 are withdrawn.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.=


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 224 – 230 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Newly added claim 224 (lines 7 – 11) includes the limitation of "an array of obstacles disposed within the channel and configured to deflect leukocytes or stem cells in a sample comprising the leukocytes or stem cells through a series of parallel flow streams toward a product outlet when the leukocytes or stem cells are introduced into the channel through a sample inlet and flow from the inlets to the outlets" that is vague and indefinite.  It is unclear how the obstacles are configured to accomplish this functional limitation of deflecting to the outlets.  The specification teaches that the obstacles can bump particles into a parallel flow stream (spec para 280 (or PGP para 279), "As can be seen, the sample is flowed from the input area across the DLD array to the output area, wherein upon entering the tilted post array, the white blood cells are bumped from the sample flow stream into the parallel buffer flow stream, while the binding agents comprising labels (e.g., labeling molecules) and RBCs remain in the sample stream. The white blood cells can then be harvested from the product outlet essentially washed and purified from the labeling molecules and RBCs (FIG. 17C)").  However it is unclear how such obstacles can deflect particles toward a product outlet rather than simply deflecting particles back into the flow stream as described by the specification.  The metes and bounds of the obstacles cannot be determined.  In the interest of compact prosecution, the limitation is interpreted as obstacles that deflect particles from sample flow streams to parallel buffer flow streams that lead to the product outlet.  
Furthermore, the limitation in claim 224 (line 13) of "the interior of the array" is vague and indefinite.  The Office notes that there is no antecedent basis for "the interior" within claim 224.  The metes and bounds of "the interior" cannot be determined.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 224, 225, 226, 228 and 229 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Huang (US PGP 2007/0026381; previously cited).
Regarding claim 224, Huang discloses a
a channel extending from a plurality of inlets to a plurality of outlets, wherein the channel is bounded by a first boundary wall (see Fig 44 below, the channel bounded by the boundary walls) and a second boundary wall opposite from the first boundary wall and wherein the device is configured to flow a plurality of flow streams from the plurality of inlets to the plurality of outlets, said flow streams flowing parallel to each other (see Fig 44 below).

an array of obstacles disposed within the channel and configured to deflect cells in a sample comprising the cells through a series of parallel flow streams toward a product outlet when the cells are introduced into the channel through a sample inlet and flow from the inlets to the outlets (para 124, the particles, 

at least one separator wall oriented parallel to the flow of the plurality of flow streams, wherein the separator wall extends into the interior of the array of obstacles for at least 2% of the length of the channel and at most 75% of the length of the channel and is positioned so as to separate adjacent flow streams as they pass through the array (see Fig 44, the first separator wall extends into the array at least 1 % of the length).

The device of Huang (Fig 44, para 124 and 186) meets all the structural limitations of the instant claim and would therefore be capable of meeting the functional limitation deflect leukocytes or stem cells in a sample comprising the leukocytes or stem cells drive leukocytes or stem cells to the outlet and delay the passage of said leukocytes or stem cells from one flow stream to another.  
Regarding claim 225, device of Huang (Fig 44) meets all the structural limitations of the instant claim and would therefore be capable of meeting the functional limitation increasing the amount of time a leukocyte or stem cell resides in a flow stream by at least 10%, and by no more than 100% compared to the time the leukocyte or stem cell would spend in the flow stream in the absence of the separator wall
Regarding claim 226, device of Huang (Fig 44) meets all the structural limitations of the instant claim and would therefore be capable of meeting the functional limitation increasing the amount of time a leukocyte or stem cell resides in a flow stream by at least 15%, and by no more than 60% compared to the time the leukocyte or stem cell would spend in the flow stream in the absence of the separator wall.


Regarding claim 229, Huang discloses 
a first flow stream comprises said sample;
b) a second flow stream comprises a wash buffer;
c) a third flow stream wherein said third flow stream comprises a wash buffer.
(para 150, "Such methods allow for the transfer of particles from a sample into a different liquid. FIG. 34A shows this effect schematically for a single stage device, FIG. 34B shows this effect for a multistage device, FIG. 34C shows this effect for a duplex array, and FIG. 34D shows this effect for a multistage duplex array. By using such methods, blood cells may be separated from plasma Such transfers of particles from one liquid to another may be also employed to effect a series of alterations, e.g., Wright staining blood on-chip. Such a series may include reacting a particle with a first reagent and then transferring the particle to a wash buffer, and then to another reagent").  The Office notes that there are multiplicity of flow streams within the device (see Fig 1B and Fig 4, Fig 24) such that any liquid like a wash would necessarily course through multiple flow streams especially as the wash proceeds to the waste port (Fig 27 and 28).  Where Huang introduces a sample, it would split into multiple flow streams and the wash would split at least into a second, third and fourth flow stream (note, there are more than 10 vertical columns of obstacles, see Fig 44).  


    PNG
    media_image1.png
    821
    747
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 227 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US PGP 2007/0026381; previously cited) as applied to claim 224 in further view of Heyneker (US PGP 2013/0143197).  
Huang discloses the limitations of claim 224 but fails to disclose use of a binding agent.  
Heyneker discloses a lateral flow displacement device (para 41, " According to U.S. Pat. No. 7,735,652, U.S. Pat. No. 7,150,812 and Huang, et al., Science 304:987-990 (2004) disclose the basic separation principles of deterministic lateral displacement, a process referred to in '652 as "bumping.") used to separate leukocytes where a anti CD4 label would be used (para 25-26, "The use of multiple distinctly labeled antibodies as described above would allow a ratio to be determined between different classes of leukocytes, e.g., leukocytes expected to change in response to the presence of disease and leukocytes that would not be expected to change. This would help to control for changes in specific leukocyte levels due to assay variability. Of particular interest in this regard is the use of antibodies specific for CD45 to broadly measure leukocyte levels together with an antibody specific for one particular leukocyte type, e.g., an antibody specific for CD4.sup.+ T cells or CD8.sup.+ T cells. For example, an assay useful in helping to identify patients with AIDS might use an antibody against CD45 labeled with a Cy3 fluorescent dye together with an antibody specific for CD4 labeled with Cy5 fluorescent dye. The ratio of CD4/CD45 cells (or CY5/CY3 label) may then be used to assess a blood sample, with abnormally low values suggesting the presence of AIDS. 
The assay method can be automated using a system having the components described herein, i.e., a) a reaction chamber; b) a microfluidic device capable of separating red blood cells from white blood cells; c) a pump in fluid connection with the device which is capable of impelling the flow of fluid through the device; d) an analyzer that is in fluid connection with an outlet of the device and which is capable of performing an optical or chemical analysis of materials that have been separated; and e) a data output device that may either be part of the analyzer or separate from it. The system may also 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine Heyneker's use of CD4 antibodies to tag white blood cells used in a deterministic lateral displacement device with the deterministic lateral displacement device of Huang because Huang discloses a device used for separating white blood cells where Huang teaches a device that can handle different size particles (para 102, "Referring to FIGS. 6 and 7, feeding a mixture of particles, e.g., cells, of different hydrodynamic sizes from the top of the array and collecting the particles at the bottom, as shown schematically, produces two products, the output containing cells larger than the critical size, 2R.sub.critical, and waste containing cells smaller than the critical size. Although labeled "waste" in FIG. 7, particles below the critical size may be collected while the particles above the critical size are discarded. Both types of outputs may also be desirably collected, e.g., when fractionating a sample into two or more sub-samples. Cells larger than the gap size will get trapped inside the array. Therefore, an array has a working size range. Cells have to be larger than a critical size (2R.sub.critical) and smaller than a maximum pass-through size (array gap size) to be directed into the major flux") where a wide size range can be accommodated (para 103, "The invention features improved devices for the separation of particles, including bacteria, viruses, fungi, cells, cellular components, viruses, nucleic acids, proteins, and protein complexes, according to size. The devices may be used to effect various manipulations on particles in a sample. Such manipulations include enrichment or concentration of a particle, including size based fractionization, or alteration of the particle itself or the fluid carrying the particle") where Huang discloses binding particles with a  labeling agent that is generic with respect to the particular agent (para 16, "By "labeling reagent" is meant a reagent that is capable of binding to or otherwise being localized with a particle and being detected") and Heyneker discloses that it would be 
One of skill in the art would have a reasonable expectation of success in combining Huang with Heyneker because both references are drawn to the art of deterministic lateral displacement separations of cells.  

Claim 230 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US PGP 2007/0026381; previously cited) as applied to claim 229 in further view of Barber (US PGP 2013/0209988).  
Huang discloses the limitations of claim 229 but fails to disclose the particulars of the flow streams comprises reagent streams separated by a flow stream of a wash.
Barber, in the art of deterministic lateral displacement, discloses a binding flow stream, a sample flow stream, a buffer flow stream and a permeabilizing agent as described by claim 230.  
Specifically, Barber discloses a first binding flow stream and sample flow stream (para 127-138, "The following protocol was used to enhance specific binding of cells within a channel by increasing the number and strength of interactions solution prior to contacting the channel with a cell sample. The channel was initially coated with a cell-binding material (e.g., anti-EpCAM antibody or neutravidin bound to the surface of the channel and/or posts within the channel) prior to initiating the protocol below: [0128] EpCAM positive H1650 cells (ATCC# CRL-5883) were maintained and prepared for pre-tagging experiments according to manufacturer's recommendations (American Type Culture Collection). [0129] Cells were used either: [0130] Untagged [0131] Pre-tagged via cell surface amines with NHS-PEG.sub.4-Biotin (Thermofisher) according to manufacturer's instructions (Thermofisher document 1299.4) [0132] Pre-tagged via cell surface EpCAM with 3 .mu.g/mL biotinylated anti-EpCAM (R&D Systems) for 30 minutes, followed by a spindown and wash to remove excess antibody. [0133] Cells were spiked into 
Barber discloses a wash stream between the first reagent flow stream (above) and the second reagent flow stream below ([0136] After cell capture within the channel, the channel was rinsed with 10 mL 1.times.PBS without Ca2+/Mg2+ at a flow rate of about 10 mL/hr).  
Barber discloses a second reagent flow stream after the wash stream ([0137] After rinsing cells were fixed to the channel (4% paraformaldehyde), permeabilized (0.2% Triton-X 100), and stained with a phycoerythrin labeled antibody against the epithelial cell marker cytokeratin (BD Biosciences) and nuclear counterstain DAPI").

It would have been obvious to one of ordinary skill in the art at the time of filing to combine Barber's teaching of flow streams with reagents with Huang's device because Huang discloses a deterministic lateral displacement device which uses a number of flow streams that is generic with respect to the particular flow streams (para 150, "Such methods allow for the transfer of particles from a sample into a different liquid. FIG. 34A shows this effect schematically for a single stage device, FIG. 34B shows this effect for a multistage device, FIG. 34C shows this effect for a duplex array, and FIG. 34D shows this effect for a multistage duplex array. By using such methods, blood cells may be separated from plasma. Such transfers of particles from one liquid to another may be also employed to effect a series of alterations, e.g., Wright staining blood on-chip. Such a series may include reacting a particle with a first reagent and then transferring the particle to a wash buffer, and then to another reagent") Barber discloses that it is conventional to use a variety of liquids including separate 2 flow streams comprising reagent separated by a wash buffer flow stream.  
One of skill in the art would have a reasonable expectation of success in combining Barber and Huang because both are drawn to the art of deterministic lateral displacement assays of cells.  

Response to Arguments
35 US 112
Applicant asserts (response, ,p 7) that the term "product outlet" is supported in the disclosure.  However, applicant's argument is not on point.  The Office concurs that the term "product outlet" is found in the disclosure.  However, the claims were not rejected for lack of support of the product outlet, but were rejected for lack of support of the functional limitation of obstacles disposed to deflect particles towards the outlet.  The disclosure provides many examples of the functional limitation of the obstacles including: "configured to deflect a particle of at least a predetermined size to a center bypass channel" (para 363); "configured to deflect particles in a sample comprising the particles toward the second wall" (para 5); "configured to deflect particles toward the second wall when the particles are flowed from the inlets to the outlets" (para 60); "configured to deflect particles of a predetermined size ( critical size) into a flow path that is diagonal to the direction of bulk fluid flow" (para 556).  The limitation of the instant claim "obstacles disposed within the channel" is disclosed.  However, the manner in which these obstacles perform the functional limitation of deflecting cells towards the product outlet" is vague and indefinite.  It is unclear how the obstacles are disposed to accomplish this functional limitation. .  
Applicant asserts (p 7) that the terminology of the functional limitation of deflecting particles towards the product outlet has been removed.  However, it is present in the newly filed claim 224. 

Applicant asserts (p 8) that there is no basis for concluding that the walls meet the requirements of claim 225 (that the separator wall increase the amount of time a leukocyte or stem cell resides in a flow stream by at least 10%, and no more than 100% compared to the time the leukocyte or stem cell would spend in the flow stream in the absence of the separator wall), claim 226 (that the separator wall increase the amount of time a leukocyte or stem cell resides in a flow stream by at least 15%, and no more than 60% compared to the time the leukocyte or stem cell would spend in the flow stream in the absence of the separator wall).  However, the art of Huang meets all the structural limitations of the instant claims and would therefore be capable of meeting the functional limitation increasing the amount of time cells reside in the flow stream as set forth in claims 225 and 226.  
Applicant assert (p 8) that the center wall of Huang runs the entire length of the array of obstacles and there is no basis for concluding that this constitutes, at most, 75% of the length of the channel (claim 224) or, at most, 50% the length of the channel (claim 228). The wall does not delay the passage of leukocytes or stem cells from one flow stream to another (i.e., delay the progression of cells as they are purified); it stops passage entirely.  The Office notes that the two center walls disclosed by Huang end before the outlets such that cells can go past the wall(s) and can contact each other after the wall ends, hence do not block passage entirely.  Moreover, the presence of the walls which provide a surface for collision would delay particles by slowing down the cells.  

35 USC 103
The Office notes that claim 219, which had been rejected under 35 USC 103, has been canceled and has not been replaced by a related claim.  Applicant's arguments (p 9 – 10), being directed to a canceled claim, are moot.  The Office notes that applicant's arguments being drawn to Fig 24 of the specification appear to be drawn to a device having two or more discontiguous separator walls, which appears to be free of the art of record.  


Conclusion
Claims 224 - 230 are rejected.  Claims 202-214 are allowable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thuy Nguyen can be reached on 5712720824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RM/               Examiner, Art Unit 1641                                                                                                                                                                                         
/CHRISTOPHER L CHIN/               Primary Examiner, Art Unit 1641